PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks an award of $32.90 for filter paper sold to the respondent which was shipped and billed after the end of the 1984 fiscal year. In its Answer, respondent admits the validity of the claim and states that it could not be paid because the fiscal year had ended. Respondent further states that sufficient funds were on hand at the close of the fiscal year in question.
In view of the foregoing, the Court grants an award to the claimant in the amount of $32.90.
Award of $32.90.